UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-50345 Old Line Bancshares, Inc. (Exact name of registrant as specified in its charter) Maryland 20-0154352 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1525 Pointer Ridge Place Bowie, Maryland (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (301) 430-2500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of May 1, 2011, the registrant had 6,809,594 shares of common stock outstanding. Part I.Financial Information Item 1.Financial Statements Old Line Bancshares, Inc. & Subsidiaries Consolidated Balance Sheets March 31, December 31, (Unaudited) Assets Cash and due from banks $ $ Interest bearing accounts Federal funds sold Total cash and cash equivalents Time deposits in other banks Investment securities available for sale Investment securities held to maturity Loans, less allowance for loan losses Restricted equity securities at cost Premises and equipment Accrued interest receivable Prepaid income taxes - Deferred income taxes Bank owned life insurance Other real estate owned Other assets Total assets $ $ Liabilities and Stockholders' Equity Deposits Non-interest bearing $ $ Interest bearing Total deposits Short term borrowings Long term borrowings Accrued interest payable Income tax payable - Other liabilities Total liabilities Stockholders' equity Common stock, par value $0.01 per share; authorized 15,000,000 shares; issued and outstanding 4,677,363 in 2011 and 3,891,705 in 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Old Line Bancshares, Inc. stockholders' equity Non-controlling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements 1 Old Line Bancshares, Inc. & Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended March 31, Interest revenue Loans, including fees $ $ U.S. government agency securities Mortgage backed securities Municipal securities Federal funds sold Other Total interest revenue Interest expense Deposits Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest revenue Service charges on deposit accounts Gains on sales of investment securities - Earnings on bank owned life insurance Gain on sale of other real estate owned - Other fees and commissions Total non-interest revenue Non-interest expense Salaries Employee benefits Occupancy Equipment Data processing FDIC insurance and State of Maryland assessments Merger and integration expenses - Other operating Total non-interest expense Income before income taxes Income taxes Net income Less: Net loss attributable to the noncontrolling interest ) ) Net income attributable to Old Line Bancshares, Inc. $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Dividend per common share $ $ The accompanying notes are an integral part of these consolidated financial statements 2 Old Line Bancshares, Inc. & Subsidiaries Consolidated Statement of Changes in Stockholders' Equity Three Months Ended March 31, 2011 (Unaudited) Common stock Additional paid-in Retained Accumulated other comprehensive Comprehensive Non-controlling Shares Par value capital earnings income income Interest Balance, December 31, 2010 $ Net income attributable to Old Line Bancshares, Inc. - $ - Unrealized loss on securities available for sale, net of income tax benefit of $41,739 - ) ) - Comprehensive income - $ - Net loss attributable to non-controlling interest - ) Stock based compensation awards - Restricted stock issued 88 ) - - - Private placement - - - Common stock cash dividend $0.03 per share - - - ) - - Balance March 31, 2011 $ The accompanying notes are an integral part of these consolidated financial statements 3 Old Line Bancshares, Inc. & Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities Interest received $ $ Fees and commissions received Interest paid ) ) Cash paid to suppliers and employees ) ) Income taxes paid ) Cash flows from investing activities Net change in time deposits in other banks Purchase of investment securities Held to maturity - ) Available for sale ) ) Proceeds from disposal of investment securities Held to maturity at maturity or call Available for sale at maturity or call Available for sale securities sold - Gain on sale of available for sale securities - Loans made, net of principal collected ) ) Proceeds from sale of other real estate owned - Redemption (Purchase) of equity securities ) - Purchase of premises, equipment and software ) Cash flows from financing activities Net increase (decrease) in Time deposits Other deposits ) Increase in short term borrowings Decrease in long term borrowings ) ) Private placement - common stock - Cash dividends paid-preferred stock - - Cash dividends paid-common stock ) ) Distributions to minority members - ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements 4 Old Line Bancshares, Inc. & Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Reconciliation of net income to net cash provided by operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Provision for loan losses Gain on sale of other real estate owned ) - Change in deferred loan fees net of costs ) ) Gain on sale of securities ) - Amortization of premiums and discounts Deferred income taxes ) Stock based compensation awards Increase (decrease) in Accrued interest payable ) ) Income tax payable ) Other liabilities ) ) Decrease (increase) in Accrued interest receivable ) Bank owned life insurance ) ) Prepaid income taxes ) Other assets ) $ $ Supplemental Disclosure: Loans transferred to other real estate owned $ $ The accompanying notes are an integral part of these consolidated financial statements 5 Old Line Bancshares, Inc. & Subsidiaries Notes to Consolidated Financial Statements (Unaudited) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization and Description of Business-Old Line Bancshares, Inc. (Old Line Bancshares) was incorporated under the laws of the State of Maryland on April 11, 2003 to serve as the holding company of Old Line Bank.The primary business of Old Line Bancshares is to own all of the capital stock of Old Line Bank.We provide a full range of banking services to customers located in Prince George’s, Charles, Anne Arundel, and St. Mary’s counties in Maryland and surrounding areas. On November 17, 2008, we purchased Chesapeake Custom Homes, L.L.C.’s 12.5% membership interest in Pointer Ridge Office Investment, LLC (Pointer Ridge), a real estate investment company.The effective date of the purchase was November 1, 2008.As a result of this purchase, our membership interest increased from 50.0% to 62.5%.Consequently, we consolidated Pointer Ridge’s results of operations from the date of acquisition.Prior to the date of acquisition, we accounted for our investment in Pointer Ridge using the equity method. Basis of Presentation and Consolidation-The accompanying consolidated financial statements include the activity of Old Line Bancshares and its wholly owned subsidiary, Old Line Bank, and its majority owned subsidiary Pointer Ridge. We have eliminated all significant intercompany transactions and balances. We report the non-controlling interests in Pointer Ridge separately in the consolidated balance sheet.We report the income of Pointer Ridge attributable to Old Line Bancshares on the consolidated statement of income. The foregoing consolidated financial statements are unaudited; however, in the opinion of management we have included all adjustments (comprising only normal recurring accruals) necessary for a fair presentation of the results of the interim period.We derived the balances as of December 31, 2010 from audited financial statements.These statements should be read in conjunction with Old Line Bancshares’ financial statements and accompanying notes included in Old Line Bancshares’ Form 10-K for the year ended December 31, 2010.We have made no significant changes to Old Line Bancshares’ accounting policies as disclosed in the Form 10-K. The accounting and reporting policies of Old Line Bancshares conform to accounting principles generally accepted in the United States of America. Reclassifications-We have made certain reclassifications to the 2010 financial presentation to conform to the 2011 presentation. Subsequent Events-We evaluated subsequent events after March 31, 2011 through May 1, 2011, the date this report was available to be issued.On April 1, 2011, our acquisition of Maryland Bankcorp, Inc. became effective. 6 2. INVESTMENT SECURITIES As Old Line Bank purchases securities, management determines if we should classify the securities as held to maturity, available for sale or trading.We record the securities which management has the intent and ability to hold to maturity at amortized cost which is cost adjusted for amortization of premiums and accretion of discounts to maturity.We classify securities which we may sell before maturity as available for sale and carry these securities at fair value with unrealized gains and losses included in stockholders' equity on an after tax basis.Management has not identified any investment securities as trading. We record gains and losses on the sale of securities on the trade date and determine these gains or losses using the specific identification method.We amortize premiums and accrete discounts using the interest method.Presented below is a summary of the amortized cost and estimated fair value of securities. March 31, 2011 Amortized cost Gross unrealized gains Gross unrealized losses Estimated fair value Available for sale U.S. government agency $ $ $
